Citation Nr: 1620880	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in November 2013, at which time the Board remanded the Veteran's claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In a June 2012 rating decision, service connection for hypertension was granted, resulting in a full grant of the benefit sought on appeal.


CONCLUSION OF LAW

The claim of entitlement to service connection for hypertension is moot and is dismissed. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.202 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before delving into the reasons for this dismissal, a review of the procedural history of the Veteran's claim is instructive.  

The Veteran first sought service connection for hypertension in an April 2008 claim.  The RO initially denied the Veteran's claim in a May 2009 rating decision.  After the Veteran submitted additional evidence in support of his claim, the RO again denied the Veteran's claim in an August 2009 rating decision.  In August 2009, the Veteran filed a timely notice of disagreement.  The RO issued a statement of the case in April 2010, and the Veteran perfected his appeal by filing a substantive appeal in May 2010.  

When this case first came before the Board in November 2013, the Board remanded the Veteran's claim for further development.  In this regard, the Board noted the differing opinions of record as to the etiology of the Veteran's hypertension, and determined that a new VA examination was warranted.  

The Veteran underwent the requested examination in January 2014, and the RO issued a supplemental statement of the case in February 2014.  The case has now returned to the Board.  

Since the time of the previous Board decision, however, additional documents have been added to the Veteran's claims file compelling the dismissal here.  

Two documents are of primary importance.  First, a June 2012 rating decision shows that the RO granted the Veteran's claim for service connection for hypertension, assigning a noncompensable disability rating.  Thus, the benefit sought on appeal has already been granted in full.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Second, in a May 2013 letter from the Veteran's representative, he indicated that the Veteran wanted "to withdraw his appeal for hypertension with the [notice of disagreement] of August 20, 2009."  

Given the previous Board remand of November 2013, it is apparent that the Veteran's complete record was not before the Board at the time of such decision.  Indeed, had the Board known that the Veteran's claim had been granted, it would not have remanded the issue for further development.  In looking at the complete record, it appears that the Veteran continued to seek benefits while his claims file was physically located at the Board, and the temporary file containing the June 2012 rating decision and May 2013 withdrawal were not provided to the Board at the time of its November 2013 remand.  

Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Given both the June 2012 rating decision that granted the Veteran's claim for service connection for hypertension and his May 2013 request for a withdrawal of the appeal of hypertension, the specific issue certified to the Board has become moot.  There are no allegations of errors of fact or law for appellate consideration.  Consequently, the Board has no jurisdiction to review the certified issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to service connection for hypertension is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


